Citation Nr: 0909798	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina. 

The local RO hearing requested by the Veteran was scheduled 
for August 23, 2005, but she opted for an informal conference 
with a Decision Review Officer in lieu of the formal hearing.  
The synopsis of that conference is of record in the claims 
file.  The Veteran also requested a Travel Board Hearing, 
which a June 2008 RO letter informed her was scheduled for 
August 26, 2008.  The claims file reflects no evidence of the 
letter having been returned as undeliverable.  She failed to 
appear for the scheduled hearing, and the claims file 
reflects no evidence of her having requested that the hearing 
be rescheduled.  Thus, the Board hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The evidence of record does not show a current bilateral 
hearing loss disability as defined for VA disability 
compensation purposes.

2.  Tinnitus was not chronic in service; was not continuous 
after service; and the currently reported tinnitus is not 
related to an in-service disease or injury.

3.  The Veteran had chronic low back pain in service 
following acute lumbar strain in service in 1979; experienced 
continuous post-service symptoms of low back pain; and the 
competent evidence demonstrates a currently diagnosed 
disability of lumbar strain.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) 
(2008).

3.  Resolving reasonable doubt in the Veteran's favor, lumbar 
strain was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in November 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  

A March 2006 letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following issuance of 
the March 2006 letter, the claims were again reviewed on a de 
novo basis by a Decision Review Officer, as noted in the 
August 2006 supplemental statement of the case.  Thus, any 
timing-of-notice error was fully cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While she may not have received full notice 
prior to the initial decision, after notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims via the opportunity to present 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).   

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and certain diseases of the 
central nervous system, such as a sensorineural hearing loss 
or tinnitus, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
in such cases, lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service Connection Analysis

Service Connection for Bilateral Hearing Loss 

The Veteran's claim only noted generally, without further 
specificity, that she was exposed to noise during her active 
service.  Her Military Occupation Specialty was 
telecommunications.  The audio examinations noted on her 
Report Of Medical Examinations for Enlistment and Separation, 
respectively, are essentially the same.  Service treatment 
records are otherwise entirely negative for any entries 
related to complaints, findings, or treatment for, hearing 
loss.  The June 1980 Report Of Medical Examination For 
Separation notes the Veteran's hearing and ears as normal.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The September 2005 VA audiological examination report notes 
the Veteran told the examiner she was around generators and 
mill vans during her active service.  She denied post-service 
occupation or recreation noise exposure, as she worked as a 
cashier for seven years and in child care for two years.  On 
the September 2005 VA audiological examination, hearing in 
the right ear was measured as follows: 500 Hertz (Hz), 25 
decibels (db); 1000 Hz, 15 db; 2000 Hz, 15 db; 3000 Hz, 15 
db; and, 4000 Hz, 15 db, for an average of 15 db.  Speech 
recognition in the right ear was 96 percent.  Hearing in the 
left ear was measured as follows: 500 Hz, 20 decibels (db); 
1000 Hz, 15 db; 2000 Hz, 15 db; 3000 Hz, 20 db; and, 4000 Hz, 
15 db, for an average of 16.25 db.  Speech recognition in the 
left ear was 96 percent.  The VA audiology examiner noted 
that the Veteran's tympanograms were consistent with normal 
middle ear pressure and tympanic membrane compliance, and her 
PI-PB function was within normal limits bilaterally.  The 
examiner noted the Veteran's hearing was clinically normal 
bilaterally.

As is clearly evident, neither of the Veteran's ears 
manifested hearing impairment that is severe enough to meet 
the criteria for hearing loss "disability" that is required 
by 38 C.F.R. § 3.385 for VA disability compensation purposes.  
Notwithstanding her assertion in her Substantive Appeal that 
a 1998 VA-administered hearing test showed a hearing loss; 
however, the October 1998 entry notes the Veteran complained 
of difficulty understanding amongst background noise, but the 
hearing test results were interpreted as showing that her 
hearing within normal limits bilaterally.  While the Veteran 
has some hearing impairment or hearing loss, it is not yet 
shown to be to a disabling degree as required to grant 
service connection.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

For these reasons, the Board finds that the preponderance of 
the evidence shows the Veteran does not yet have a hearing 
loss "disability" as defined by VA regulations.  38 C.F.R. 
§ 3.385.  The Board finds that a preponderance of the 
evidence is against a finding that the Veteran currently has 
a disability of hearing loss in either ear, and the claim 
must be denied.  Because there is no hearing loss to a 
disabling level to meet the criteria of 38 C.F.R. § 3.385, 
the Board need not reach additional questions of injury 
(including acoustic trauma) or disease in service or nexus of 
current hearing impairment to service.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus  

The Veteran now contends that she currently has tinnitus, and 
that tinnitus began in service.  On her claim form, she wrote 
that tinnitus began in service in November 1976.  The Veteran 
began active duty service in August 1976.  Her military 
occupational specialty was a telecommunications operator.  In 
her substantive appeal, she wrote that she worked around loud 
generators while in service, and that she has tinnitus; 
however, she did not at that time indicate when the tinnitus 
began.  

After a review of all the evidence of record, The Board finds 
that the Veteran's other reported histories of onset of 
tinnitus are inconsistent with this assertion, and outweigh 
the Veteran's assertion of onset of tinnitus in service, 
chronic tinnitus in service, and continuous tinnitus since 
service.  On the question of onset of tinnitus, the Board 
finds that the weight of the evidence demonstrates that 
tinnitus did not begin in service and was not chronic in 
service.  Service treatment records are negative for 
complaints, findings, diagnosis, or treatment for tinnitus.  
As noted above, the Veteran's ears were assessed as normal at 
the examination for separation from service, which included 
the Veteran's own denial of history or complaints of tinnitus 
or ear problems on her Report of Medical History at service 
separation taken in June 1980.  

The Board further finds that the weight of the evidence 
demonstrates that tinnitus was not continuous after service.  
The first mention of tinnitus is a history recorded in an 
October 1998 VA clinical audiology note of noise exposure to 
generators for four years, and complaints of tinnitus.  The 
September 2005 VA examination report notes the Veteran 
reported the onset of her tinnitus (described as bilateral 
and persistent) as having an onset 10 years earlier.  

The Board also finds that weight of the competent evidence 
demonstrates that the currently reported tinnitus is not 
related to service.  The September 2005 VA examiner opined it 
was unlikely that the Veteran's tinnitus is the result of any 
in-service noise exposure.  The bases for the VA examiner's 
opinion included that there was no evidence the Veteran 
complained of tinnitus during her active service or within 
one year of her separation from service, including the fact 
that she denied any history of hearing or ear problems on her 
Report of Medical History for her examination at service 
separation, and the audiograms taken at service separation in 
June 1980 show normal hearing bilaterally.  

There is no favorable competent opinion evidence of record 
that tends to relate the currently reported tinnitus to 
service.  The Veteran's assertion of nexus of tinnitus to 
service, in the absence of credible evidence of either 
chronic in-service tinnitus or continuous post-service 
symptoms of tinnitus, is not competent evidence to relate the 
currently reported tinnitus to service.  Thus, the Board 
finds the preponderance of the evidence is against the claim 
on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  For these reasons, service connection for 
tinnitus must be denied.

Service Connection for Low Back Disorder  

The Veteran asserted on her Substantive Appeal that, during 
service at Ft. Eustis, Virginia, a tent dropped on her back 
and injured her low back.  She wrote that she crawled from 
under the tent, was taken to the base hospital, and she has 
experienced back pain since then.  

Service treatment records show treatment for low back strain 
from August to November 1979.  In August 1979 during service, 
the Veteran presented with complaints of low back pain of one 
month duration.  She told the examiner she sought treatment 
two weeks earlier, and she was given Parafon tablets and 
moist heat.  Physical examination in service in August 1979 
revealed tenderness in the lumbosacral region with muscle 
spasm.  The Veteran was referred for a lumbar spine x-ray, 
which was interpreted as negative, and was treated with 
physical therapy.  Her low back pain apparently persisted, as 
she was referred to the orthopedic clinic in October 1979.  
The consultation notes the negative x-ray, and that her pain 
was localized in the lumbar spine area.  The orthopedist 
noted the Veteran's denial of any specific trauma.  
Examination revealed good motions and some paraspinal muscle 
stiffness, without tenderness.  Straight leg raising was to 
85 degrees.  The service examiner diagnosed lumbosacral 
strain, and prescribed physical therapy.

The physical therapist noted during service in October 1979 
that the Veteran denied any trauma, and that examination 
revealed spine range of motion as within normal limits with 
no pain reported.  Straight leg raising was 90 degrees 
bilaterally.  No marked tenderness or muscle spasm was noted.  
The Veteran reported muscle stiffness in the lumbar region, 
as well as slight tenderness of the right buttock, 
lumbosacral, and sacroiliac midline.  Her therapy was moist 
heat and stretching exercises.  A November 1979 service entry 
noted the Veteran's inconsistent participation in physical 
therapy, and she was discharged from therapy.  

Although the Veteran did not indicate any history of back 
pain or other problem on her Report Of Medical History at the 
separation examination in June 1980, the Board notes that in-
service treatment for the diagnosed low back strain was over 
a several month period, and treatment appears to end in 
November 1979 without evidence that the low back symptoms had 
effectively resolved.  The Veteran now asserts that the back 
pain in service did not resolve.  Resolving reasonable doubt 
in the Veteran's favor, the Board finds that the symptoms of 
low back pain were chronic in service.  

Resolving reasonable doubt in the Veteran's favor, the Board 
also finds that the symptoms of low back pain were 
essentially continuous after service separation.  The Veteran 
asserts that she was treated for low back problems following 
her separation from active service and prior to 2002 at Ft. 
Campbell, KY, when she started receiving treatment by VA.  
The Board places no reliance on the absence of records found 
as part of a National Personnel Records Center request for 
records pertaining to treatment for a back disability because 
the time frame for back treatment reported by the Veteran 
(1983 or 1984) was restricted to search for 1983, and request 
for all records for the relevant period from June 1980 to 
December 1998 have not been received.  

The remaining probative evidence on the question of 
continuous post-service symptomatology of the low back is the 
Veteran's own facially plausible and internally consistent 
report of such continuous symptoms of low back pain since 
service.  VA outpatient records note the Veteran's treatment 
for complaints of back pain in February 1997 and January 
1998.  The 1997 treatment entry notes her report of a history 
of low back pain since her active service.  The Board may, 
and does, assign more probative value to this history of 
continuous post-service low back pain since service because 
it was made by the Veteran for treatment purposes.  Lay 
statements made when medical treatment was being rendered may 
be afforded greater probative value because these records 
were generated with a view towards ascertaining the 
appellant's then-state of physical fitness.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).
 
Post-service VA examination in January 1998 revealed 
tenderness to palpation at the paravertebral muscle area.  
The VA examiner assessed muscular back pain and prescribed 
Ibuprofen.  In January 1998, the Veteran complained of 
recurrent low back pain with radiation into her legs, and her 
symptoms were worse when at rest.  Examination revealed mid-
lumbar tenderness.  Lower extremities sensation and deep 
tendon reflexes were intact.  The examiner diagnosed low back 
pain-probably mechanical.  Outpatient records also document 
complaints of low back pain in 2002 and 2004.  None of these 
entries note a diagnosis of any specific underlying 
pathology.  

A May 2006 VA examination report reflects a current diagnosis 
of lumbar strain.  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent on in-service 
symptoms and post-service symptoms that later formed the 
basis of diagnosis of Meniere's disease); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional). 

The May 2006 VA spine examination report notes the VA 
examiner reviewed the claims file.  Notwithstanding a 
purported review, the VA examiner inaccurately reports a 
history of the Veteran having no back complaints until VA 
treatment in 2000.  The VA examiner noted the Veteran's in-
service treatment for lumbar strain from August to November 
1979, but characterized the strain as acute.  The Board finds 
that the probative value of the VA examiner's opinion is 
significantly diminished because it addressed only clinically 
documented evidence of treatment for back symptoms as 
evidence of back symptoms, and ignored the Veteran's reports 
of continuous low back pain since service.  While an examiner 
can render a current diagnosis based upon his examination of 
the veteran, the Court has held that, without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The May 2006 VA spine examination report reflects that the 
current diagnosis is lumbar strain.  This is the same 
diagnosed disability that the Veteran experienced and was 
diagnosed with in service.  See Groves v. Peake, 524 F.3d 
1306 (Fed.Cir.2008) (legal error to require medical evidence 
to establish a nexus between the in-service and post-service 
diagnoses).   For this reason, and resolving reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted for lumbar strain.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for lumbar strain is granted..


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


